EXHIBIT 10.01






























SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT




OF




ACADIAN GAS, LLC
A Delaware Limited Liability Company








 
 

--------------------------------------------------------------------------------

 


SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ACADIAN GAS, LLC
A Delaware Limited Liability Company


TABLE OF CONTENTS


Page
 
ARTICLE 1
DEFINITIONS 
2

 
 
1.01
Definitions 
2

 
 
1.02
Construction 
2

 
ARTICLE 2
ORGANIZATION 
2

 
 
2.01
Formation 
2

 
 
2.02
Name 
2

 
 
2.03
Registered Office; Registered Agent; Principal Office; Other Offices 
2

 
 
2.04
Purpose 
3

 
 
2.05
Term 
3

 
 
2.06
No State-Law Partnership; Withdrawal 
3

 
ARTICLE 3
MATTERS RELATING TO MEMBERS 
3

 
 
3.01
Members 
3

 
 
3.02
Creation of Additional Membership Interest 
3

 
 
3.03
Liability to Third Parties 
3

 
ARTICLE 4
CAPITAL CONTRIBUTIONS 
3

 
 
4.01
Capital Contributions. 
3

 
 
4.02
Expansion Project Additional Capital Contributions. 
5

 
 
4.03
Loans 
5

 
 
4.04
Return of Contributions 
6

 
 
4.05
Capital Accounts 
6

 
ARTICLE 5
ALLOCATIONS AND DISTRIBUTIONS 
6

 
 
5.01
Allocations 
6

 
 
5.02
Distributions 
8

 
ARTICLE 6
RIGHTS AND OBLIGATIONS OF MEMBERS 
9

 
 
6.01
Limitation of Members’ Responsibility, Liability 
9

 



 
-i-
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 




 
6.02
Return of Distributions 
9

 
 
6.03
Priority and Return of Capital 
9

 
 
6.04
Competition 
10

 
 
6.05
Admission of Additional Members 
10

 
 
6.06
Resignation 
10

 
 
6.07
Indemnification 
10

 
ARTICLE 7
MEETINGS OF MEMBERS 
10

 
 
7.01
Meetings 
10

 
 
7.02
Place of Meetings 
10

 
 
7.03
Notice of Meetings 
10

 
 
7.04
Meeting of All Members 
10

 
 
7.05
Action by Members Without a Meeting 
11

 
 
7.06
Waiver of Notice 
11

 
 
7.07
Delegation to Board 
11

 
 
7.08
Voting and Special Rights of the Members 
11

 
ARTICLE 8
MANAGEMENT 
11

 
 
8.01
Management by Board of Directors 
11

 
 
8.02
Officers 
14

 
 
8.03
Duties of Officers and Directors 
16

 
 
8.04
Compensation 
16

 
 
8.05
Indemnification 
16

 
 
8.06
Liability of Indemnitees 
18

 
ARTICLE 9
ACCOUNTING METHOD, PERIOD, RECORDS AND REPORTS 
18

 
 
9.01
Accounting Method 
18

 
 
9.02
Accounting Period 
18

 
 
9.03
Records, Audits and Reports 
18

 
 
9.04
Inspection 
18

 
ARTICLE 10
TAX MATTERS
18

 



 
10.01
Tax Returns 
19

 
 
10.02
Tax Elections 
19

 



 
-ii-
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 




 
10.03
Tax Matters Partner 
19

 
ARTICLE 11
 RESTRICTIONS ON TRANSFERABILITY
19

 
 
11.01
Transfer Restrictions 
19

 
ARTICLE 12
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
    20

 
 
12.01
Maintenance of Books 
20

 
 
12.02
Reports 
20

 
 
12.03
Bank Accounts 
20

 
 
12.04
Tax Statements 
20

 
ARTICLE 13
DISSOLUTION, WINDING-UP AND TERMINATION
   20

 
 
13.01
Dissolution 
20

 
 
13.02
Winding-Up and Termination 
21

 
ARTICLE 14
MERGER
    22

 
 
14.01
Authority 
22

 
 
14.02
Procedure for Merger or Consolidation 
22

 
 
14.03
Approval by Members of Merger or Consolidation 
23

 
 
14.04
Certificate of Merger or Consolidation 
23

 
 
14.05
Effect of Merger or Consolidation 
23

 
ARTICLE 15
GENERAL PROVISIONS
    24

 
 
15.01
Notices 
24

 
 
15.02
Entire Agreement; Supersedure 
24

 
 
15.03
Effect of Waiver or Consent 
25

 
 
15.04
Amendment or Restatement 
25

 
 
15.05
Binding Effect 
25

 
 
15.06
Governing Law; Severability 
25

 
 
15.07
Further Assurances 
25

 
 
15.08
Offset 
25

 
 
15.09
Counterparts 
26

 
 
15.10
Execution of Additional Instruments 
26

 
 
15.11
Severability 
26

 
 
15.12
Headings 
26

 



 
-iii-
 



 
 

--------------------------------------------------------------------------------

 


SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ACADIAN GAS, LLC
A Delaware Limited Liability Company




THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of ACADIAN GAS, LLC, a Delaware limited liability company (the
“Company”), executed on June 1, 2010 (the “Effective Date”), is adopted,
executed and agreed to, by Enterprise Products Operating LLC (successor of
Enterprise Products Operating L.P.), a Texas limited liability company
(“Enterprise Products LLC”) and DEP Operating Partnership, L.P., a Delaware
limited partnership (“DEP OLP”), as the Members of the Company.


RECITALS


A. The Company was formed on January 20, 1998 by the filing of the Certificate
of Formation with the Secretary of State of the State of Delaware.


B. The Limited Liability Company Agreement of the Company was executed effective
January 20, 1998 by its Initial Member, Acadian Gas Corporation, a Nevada
corporation (the “Initial Agreement”).


C. DEP OLP entered into that certain Contribution, Conveyance and Assumption
Agreement by and among DEP Holdings, LLC, Duncan Energy Partners L.P. (“MLP”),
DEP OLPGP, LLC and Enterprise Products LLC on the Effective Date (the
“Contribution Agreement”) whereby Enterprise Products LLC contributed 66% of its
membership interests in the Company (the “Interest”) to MLP as consideration for
the receipt of proceeds raised in the initial public offering of MLP.


D. Pursuant to the Contribution Agreement, MLP contributed the Interest to DEP
OLP as a capital contribution.


E. Enterprise Products LLC and DEP OLP considered it advisable to amend and
restate the Initial Agreement in its entirety to reflect (i) the contribution of
the Interest from Enterprise Products LLC to DEP OLP and (ii) the admission of
DEP OLP as a Member of the Company, which is reflected by that certain Amended
and Restated Limited Liability Company Agreement dated February 5, 2007 between
DEP OLP and Enterprise Products LLC (the “Existing Agreement”).


F. Enterprise Products LLC and DEP OLP have agreed to fund through the Company
the construction of a 270-mile pipeline from the Haynesville shale formation in
northern Louisiana to the existing pipeline system of the Company in southern
Louisiana (the “Haynesville Extension”) on a pro rata basis in accordance with
their respective Sharing Ratios.


 
1

--------------------------------------------------------------------------------

 


G. Enterprise Products LLC and DEP OLP consider it advisable to reflect their
additional agreements and modifications to the Existing Agreement in their
entirety and to amend and restate the Existing Agreement as set forth herein.


ARTICLE 1
DEFINITIONS
 
1.01 Definitions.  Each capitalized term used herein shall have the meaning
given such term in Attachment I.
 
1.02 Construction.  Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine and neuter; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) references to Laws refer to such Laws as
they may be amended from time to time, and references to particular provisions
of a Law include any corresponding provisions of any succeeding Law; (d)
references to money refer to legal currency of the United States of America; (e)
“including” means “including without limitation” and is a term of illustration
and not of limitation; (f) all definitions set forth herein shall be deemed
applicable whether the words defined are used herein in the singular or the
plural; and (g) neither this Agreement nor any other agreement, document or
instrument referred to herein or executed and delivered in connection herewith
shall be construed against any Person as the principal draftsperson hereof or
thereof.
 
ARTICLE 2
ORGANIZATION
 
2.01 Formation.  The Company was organized as a Delaware limited liability
company by the filing of a Certificate of Formation (“Organizational
Certificate”) on January 20, 1998 with the Secretary of State of the State of
Delaware under and pursuant to the Act.
 
2.02 Name.  The name of the Company is “Acadian Gas, LLC” and all Company
business must be conducted in that name or such other names that comply with Law
as the Board of Directors may select.
 
2.03 Registered Office; Registered Agent; Principal Office; Other Offices.  The
registered office of the Company required by the Act to be maintained in the
State of Delaware shall be the office of the initial registered agent for
service of process named in the Organizational Certificate or such other office
(which need not be a place of business of the Company) as the Board of Directors
may designate in the manner provided by Law.  The registered agent for service
of process of the Company in the State of Delaware shall be the initial
registered agent for service of process named in the Organizational Certificate
or such other Person or Persons as the Board of Directors may designate in the
manner provided by Law.  The principal office of the Company in the United
States shall be at such a place as the Board of Directors may from time to time
designate, which need not be in the State of Delaware, and the Company shall
maintain records there and shall keep the street address of such principal
office at the registered office of the Company in the State of Delaware.  The
Company may have such other offices as the Board of Directors may designate.
 
 
2

--------------------------------------------------------------------------------

 


2.04 Purpose.  The purposes of the Company are the transaction of any or all
lawful business for which limited liability companies may be organized under the
Act.
 
2.05 Term.  The period of existence of the Company commenced on January 20, 1998
and shall end at such time as a Certificate of Cancellation is filed in
accordance with Section 13.02(c).
 
2.06 No State-Law Partnership; Withdrawal.  It is the intent that the Company
shall be a limited liability company formed under the Laws of the State of
Delaware and shall not be a partnership (including a limited partnership) or
joint venture, and that the Members not be a partner or joint venturer of any
other party for any purposes other than federal and state tax purposes, and this
Agreement may not be construed to suggest otherwise.  A Member does not have the
right to Withdraw from the Company; provided, however, that a Member shall have
the power to Withdraw at any time in violation of this Agreement.  If a Member
exercises such power in violation of this Agreement, (a) such Member shall be
liable to the Company and its Affiliates for all monetary damages suffered by
them as a result of such Withdrawal; and (b) such Member shall not have any
rights under Section 18.604 of the Act.  In no event shall the Company have the
right, through specific performance or otherwise, to prevent a Member from
Withdrawing in violation of this Agreement.
 
ARTICLE 3
MATTERS RELATING TO MEMBERS
 
3.01 Members.
 
(a) Enterprise Products LLC has previously been admitted as a Member of the
Company.
 
(b) DEP OLP has previously been admitted as a Member of the Company.
 
3.02 Creation of Additional Membership Interest.  The Company may issue
additional Membership Interests in the Company only in compliance with the
provisions in Article 5 of the Omnibus Agreement.  The Company shall be bound by
the terms of such Omnibus Agreement.
 
3.03 Liability to Third Parties.  No Member or beneficial owner of any
Membership Interest shall be liable for the Liabilities of the Company.
 
ARTICLE 4
CAPITAL CONTRIBUTIONS
 
4.01 Capital Contributions.
 
(a) The amount of money and the fair market value (as of the date of
contribution) of any property (other than money) contributed to the Company by a
Member shall constitute a “Capital Contribution.” Any reference in this
Agreement to the Capital Contribution of a Member shall include a Capital
Contribution of its predecessors in interest.


 
3

--------------------------------------------------------------------------------

 


(b) Enterprise Products LLC directly, or its predecessor in interest, has made
certain Capital Contributions.
 
(c) DEP OLP directly, or its predecessor in interest, has made certain Capital
Contributions.
 
(d) Except as set forth below in Sections 4.01(e) and (f), no Member shall be
required to make any additional Capital Contributions on or after the date of
this Agreement.
 
(e) If the Board of Directors determines for any quarter there exists an
operating cash flow deficit such that available cash is insufficient to cover
operating expenses, debt service and a reasonable contingency reserve (but
excluding cash needed for acquisitions or Expansion Projects), the Board of
Directors may require each Member to make additional Capital Contributions pro
rata in accordance with its respective Sharing Ratio in an amount sufficient,
together with the other Member’s Capital Contributions, to cover such operating
cash flow deficit.  If the Board of Directors determines, in accordance with a
procedure approved by the Members, that an operating cash flow deficit exists
for any quarter for any Expansion Project such that available cash therefrom is
insufficient to cover operating expenses, debt service and a reasonable
contingency reserve therefor, the Board of Directors may require each Expansion
Participating Member with respect to that Expansion Project to make additional
Capital Contributions in accordance with its respective Expansion Sharing Ratio,
if any, in an amount sufficient, together with the other Expansion Participating
Members’ (with respect to that Expansion Project) Capital Contributions, to
cover such operating cash flow deficit.
 
(f) The Members acknowledge that the construction of the Haynesville Extension
is underway and that certain construction expenses have been funded to date by
Enterprise Products LLC for the benefit of the Company and its Members, and that
as soon as practical following the entry into this Agreement, DEP OLP shall
reimburse Enterprise Products LLC for 66% of such expenditures to date funded
separately by Enterprise Products LLC, along with interest accrued on such
capital contributions from the date of each such contribution to the
reimbursement date at an annual interest rate of LIBOR plus 250 basis points
(with LIBOR being determined as of a date within 30 days prior to the date of
such reimbursement).  The Members agree to make capital contributions to the
Company in order to fund the remainder of the construction of the Haynesville
Extension in accordance with their respective Sharing Ratios.  Upon completion
of the Haynesville Extension, to the extent any portion thereof is not owned by
the Company or a direct or indirect wholly owned subsidiary of the Company,
Enterprise Products LLC and DEP OLP, as applicable, shall contribute, or cause
to be contributed, such portion to the Company.  With respect to any
reimbursement DEP OLP makes directly to Enterprise Products LLC pursuant to this
Section 4.01(f) other than interest accrued on such capital contributions,
(A) DEP OLP shall be deemed to have made a cash Capital Contribution to the
Company in an amount equal to such reimbursement, and (B) the Company shall be
deemed to have made a cash distribution to Enterprise Products LLC in an amount
equal to such reimbursement.  The Board of Directors shall provide each Member a
reasonably detailed quarterly status report containing, among other things, a
quarterly comparison of actual costs incurred to date versus budgeted costs as
presented to each Member in connection with the Haynesville Extension,
accompanied by an explanation of all variances among the two amounts in excess
of 10% during the period for which the status report is rendered.
 
 
4

--------------------------------------------------------------------------------

 
 
4.02 Expansion Project Additional Capital Contributions. 
 
(a) The Company may request additional Capital Contributions from each Member to
fund the costs of construction of, acquisition of assets relating to, and other
expenditures (collectively, “Expansion Costs”) for Expansion Projects
(“Expansion Cash Calls”).  Except as otherwise provided in the following
sentence of this Section 4.02(a) or otherwise agreed to by each Member, each
Member shall make any Capital Contribution for Expansion Cash Calls in an amount
equal to its Sharing Ratio multiplied by the aggregate Expansion Cash Call. 
Each Member may decline to make a Capital Contribution for any Expansion Cash
Call, and the Members may agree to make Capital Contributions for Expansion Cash
Calls in amounts other than  based upon their respective Sharing Ratios;
provided, that if the aggregate Capital Contributions which all Members agree to
make total less than the Expansion Cash Call, the Members shall decide whether
to proceed with the Expansion Project with the agreed upon level of Capital
Contributions.  Unless otherwise agreed to by each Member, the Company shall
fund any Expansion Project for which an Expansion Cash Call is made solely from
Expansion Capital Contributions. The Expansion Costs and the related funding of
any Expansion Cash Calls shall be borne by each Member participating (“Expansion
Participating Members”), unless agreed to otherwise by all of the Expansion
Participating Members, in an amount equal to the product of (A) the aggregate
amount of the Expansion Costs for the applicable Expansion Project multiplied by
(B) a fraction (the “Expansion Sharing Ratio”), the numerator of which is the
Sharing Ratio, or agreed upon contribution percentage, as applicable, of that
Expansion Participating Member for that Expansion Project and the denominator of
which is the aggregate Sharing Ratio of all of the Expansion Participating
Members, or 100%, as applicable.
 
(b) The Board of Directors shall provide written notice to the Members of the
initial date contributions are due, which date shall be not less than 30 nor
more than 90 Days following the date of such notice, the aggregate amount of the
Capital Contribution required and each Member’s share thereof, and setting forth
in reasonable detail the proposed Expansion Project and Expansion Costs
associated therewith.  Each Member shall advise the Board of Directors in
writing within 20 Days whether it elects to make an Expansion Capital
Contribution.
 
(c) In connection with any Expansion Project, the Board of Directors shall
provide to each Member a reasonably detailed monthly status report containing,
among other things, a month-by-month comparison of actual Expansion Costs
incurred to date versus Expansion Costs as presented to each Member on the date
the Expansion Cash Call notice was sent, accompanied by an explanation of all
variances among the two amounts in excess of 10% during the period for which the
status report is rendered.
 
4.03 Loans.  If the Company does not have sufficient cash to pay its
obligations, any Member that may agree to do so may, upon approval by the Board
of Directors, advance all or part of the needed funds for such obligation to or
on behalf of the Company.  An advance described in this Section 4.03 constitutes
a loan from the Member to the Company, shall bear interest at a rate comparable
to the rate the Company could obtain from third parties, from the date of the
advance until the date of repayment, and is not a Capital Contribution.


 
5

--------------------------------------------------------------------------------

 
 
4.04 Return of Contributions.  A Member is not entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of its
Capital Contributions.  An unrepaid Capital Contribution is not a liability of
the Company or of any Member.  No Member will be required to contribute or to
lend any cash or property to the Company to enable the Company to return any
Member’s Capital Contributions.
 
4.05 Capital Accounts.
 
(a) A separate capital account shall be established and maintained for each
Member in accordance with Treas. Reg. § 1.704-1(b)(2)(iv).
 
(b) Each Member’s capital account (a) shall be increased by (i) the amount of
money contributed by that Member to the Company, (ii) the fair market value of
property contributed by that Member to the Company (net of liabilities secured
by the contributed property that the Company is considered to assume or take
subject to under section 752 of the Code), and (iii) allocations to that Member
of Company income and gain (or items of income and gain), including income and
gain exempt from tax and income and gain described in Treas. Reg.
§ 1.704-1(b)(2)(iv)(g), but excluding income and gain described in Treas. Reg. §
1.704- 1(b)(4)(i), and (b) shall be decreased by (i) the amount of money
distributed to that Member by the Company, (ii) the fair market value of
property distributed to that Member by the Company (net of liabilities secured
by the distributed property that the Member is considered to assume or take
subject to under section 752 of the Code), (iii) allocations to that Member of
expenditures of the Company described in section 705(a)(2)(B) of the Code, and
(iv) allocations of Company loss and deduction (or items of loss and deduction),
including loss and deduction described in Treas. Reg. § 1.704-1(b)(2)(iv)(g),
but excluding items described in clause (b)(iii) above and loss or deduction
described in Treas. Reg. § 1.704-1(b)(4)(i) or § 1.704-1(b)(4)(iii).  The
Members’ capital accounts also shall be maintained and adjusted as permitted by
the provisions of Treas. Reg. § 1.704-1(b)(2)(iv)(f) and as required by the
other provisions of Treas. Reg. §§ 1.704- 1(b)(2)(iv) and 1.704-1(b)(4),
including adjustments to reflect the allocations to the Members of depreciation,
depletion, amortization, and gain or loss as computed for book purposes rather
than the allocation of the corresponding items as computed for tax purposes, as
required by Treas. Reg. § 1.704-1(b)(2)(iv)(g).  A Member that has more than one
Membership Interest shall have a single capital account that reflects all its
Membership Interests, regardless of the class of Membership Interests owned by
that Member and regardless of the time or manner in which those Membership
Interests were acquired.
 
ARTICLE 5
ALLOCATIONS AND DISTRIBUTIONS
 
5.01 Allocations.
 
(a) General.  After giving effect to the special allocations set forth in
Section 5.01(b), for purposes of maintaining the capital accounts and in
determining the rights of the Members among themselves, the Profits and Losses
of the Company shall be allocated and charged to the Members’ capital accounts
in accordance with their Sharing Ratios; provided, however, Losses shall not be
allocated pursuant to this Section 5.01(a) to the extent such allocation would
cause any Member to have a deficit adjusted capital account balance at the end

 
6

--------------------------------------------------------------------------------

 

of such taxable year (or increase any existing deficit adjusted capital account
balance) but shall instead be allocated to the Member(s) with a positive
adjusted capital balance to the extent of such balance.
 
(b) Special Allocations. Notwithstanding any other provisions of this
Section 5.01, the following special allocations shall be made prior to making
any allocations provided for in 5.01(a) above:
 
(i) Minimum Gain Chargeback.  Notwithstanding any other provision hereof to the
contrary, if there is a net decrease in Minimum Gain (as generally defined under
Treas. Reg. § 1.704-1 or § 1.704-2) for a taxable year (or if there was a net
decrease in Minimum Gain for a prior taxable year and the Company did not have
sufficient amounts of income and gain during prior years to allocate among the
Members under this subsection 5.01(b)(i)), then items of income and gain shall
be allocated to each Member in an amount equal to such Member’s share of the net
decrease in such Minimum Gain (as determined pursuant to Treas. Reg.
§ 1.704-2(g)(2)).  It is the intent of the Members that any allocation pursuant
to this subsection 5.01(b)(i) shall constitute a “minimum gain chargeback” under
Treas. Reg. § 1.704­2(f) and shall be interpreted consistently therewith.
 
(ii) Member Nonrecourse Debt Minimum Gain Chargeback.  Notwithstanding any other
provision of this Article 5, except subsection 5.01(b)(i), if there is a net
decrease in Member Nonrecourse Debt Minimum Gain (as generally defined under
Treas. Reg. § 1.704-1 or § 1.704-2), during any taxable year, any Member who has
a share of the Member Nonrecourse Debt Minimum Gain shall be allocated such
amount of income and gain for such year (and subsequent years, if necessary)
determined in the manner required by Treas. Reg. § 1.704-2(i)(4) as is necessary
to meet the requirements for a chargeback of Member Nonrecourse Debt Minimum
Gain.
 
(iii) Qualified Income Offset.  Except as provided in subsection 5.01(b)(i) and
(ii) hereof, in the event any Member unexpectedly receives any adjustments,
allocations or distributions described in Treas. Reg. Sections
1.704-1(b)(2)(i)(d)(4), 1.704- 1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain shall be specifically allocated to such Member
in an amount and manner sufficient to eliminate, to the extent required by the
Allocation Regulations, the deficit balance, if any, in its adjusted capital
account created by such adjustments, allocations or distributions as quickly as
possible.
 
(iv) Gross Income Allocations.  In the event any Member has a deficit balance in
its adjusted capital account at the end of any Company taxable period, such
Member shall be specially allocated items of Company gross income and gain in
the amount of such excess as quickly as possible.
 
(v) Company Nonrecourse Deductions.  Company Nonrecourse Deductions (as
determined under Treas. Reg. Section 1.704-2(c)) for any fiscal year shall be
allocated among the Members in proportion to their Membership Interests.
 
(vi) Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions (as
defined under Treas. Reg. Section 1.704-2(i)(2)) shall be allocated pursuant to


 
7

--------------------------------------------------------------------------------

 
 
Treas. Reg. Section 1.704-2(i) to the Member who bears the economic risk of loss
with respect to the partner nonrecourse debt to which it is attributable.
 
(vii) Code Section 754 Adjustment.  To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to the Allocation Regulations, to be taken into account in
determining capital accounts, the amount of such adjustment to the capital
accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated to the Members in a manner
consistent with the manner in which their capital accounts are required to be
adjusted pursuant to the Allocation Regulations.
 
(viii) Curative Allocation.  The special allocations set forth in subsections
5.01(b)(i)-(vi) (the “Regulatory Allocations”) are intended to comply with the
Allocation Regulations.  Notwithstanding any other provisions of this Section
5.01, the Regulatory Allocations shall be taken into account in allocating items
of income, gain, loss and deduction among the Members such that, to the extent
possible, the net amount of allocations of such items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each Member if the Regulatory Allocations had not occurred.
 
(ix) Expansion Projects.  If an Expansion Project has occurred and all of the
Members are not Expansion Participating Members in the same percentage as their
Sharing Ratios, unless otherwise agreed to by the Company and the Members in
connection with an Expansion Cash Call, the Company shall determine for each
calendar month, Expansion Profits and Losses, which shall be allocated among
Expansion Participating Members in accordance with their respective Expansion
Sharing Ratios.
 
(c) For federal income tax purposes, except as otherwise required by the Code,
the Allocation Regulations or the following sentence, each item of Company
income, gain, loss, deduction and credit shall be allocated among the Members in
the same manner as corresponding items are allocated in Section 5.01(a) and
(b).  Notwithstanding any provisions contained herein to the contrary, solely
for federal income tax purposes, items of income, gain, depreciation, gain or
loss with respect to property contributed or deemed contributed to the Company
by a Member or whose value is adjusted pursuant to the Allocation Regulations
shall be allocated among the Members so as to take into account the variation
between the Company’s tax basis in such property and its Carrying Value in the
manner provided under section 704(c) of the Code and Treas. Reg. § 1.704-3(d)
(i.e., the “remedial method”).
 
5.02 Distributions.
 
(a) Within thirty days after the end of each calendar quarter, prior to
commencement of winding up under Article 13, , the Board of Directors shall
determine in its reasonable judgment to what extent (if any) the Company’s cash
on hand (other than Expansion Capital Contributions and cash attributable to
Expansion Cash Flow) exceeds its current and anticipated needs, including,
without limitation, for operating expenses, debt service, acquisitions, and a
reasonable contingency reserve.  If such an excess exists, the Board of
Directors shall cause the Company to distribute to the Members, in accordance
with their

 
8

--------------------------------------------------------------------------------

 
 
Sharing Ratios, an amount in cash equal to that excess on or after the date 30
days following the end of that calendar quarter.
 
(b) If an Expansion Project has occurred and all of the Members are not
Expansion Participating Members in an Expansion Project in the same percentage
as their Sharing Ratios, the Board of Directors shall determine, in accordance
with a procedure approved by the Members for that Expansion Project, for each
calendar quarter, the Expansion Cash Flow for that Expansion Project.  Within
thirty days after the end of each calendar quarter prior to commencement of
winding up under Article 13, the Board of Directors shall cause the Company to
distribute to each Expansion Participating Member for that Expansion Project an
amount of cash equal to (x) such Expansion Participating Member’s Expansion
Sharing Ratio for that Expansion Project multiplied by (y) the excess Expansion
Cash Flow for that Expansion Project for such calendar quarter, minus any
reasonably anticipated current and anticipated needs with respect to that
Expansion Project, including, without limitation, operating expenses, debt
service, maintenance capital expenditures and a reasonable contingency reserve.
 
(c) From time to time the Board of Directors also may cause property of the
Company other than cash to be distributed to the Members, which distribution
must be made in accordance with their Sharing Ratios and may be made subject to
existing liabilities and obligations.   Immediately prior to such a
distribution, the capital accounts of the Members shall be adjusted as provided
in Treas. Reg. § 1.704-1(b)(2)(iv)(f).
 
(d) For purposes of Section 5.02(a), each Expansion Capital Contribution shall
be deemed made and applicable to the foregoing calculations only effective as of
the first day of the quarter immediately following the Commencement Date of such
Expansion Project.
 
ARTICLE 6
RIGHTS AND OBLIGATIONS OF MEMBERS
 
6.01 Limitation of Members’ Responsibility, Liability.  The Members shall not
perform any act on behalf of the Company, incur any expense, obligation or
indebtedness of any nature on behalf of the Company, or in any manner
participate in the management of the Company, except as specifically
contemplated hereunder.  No Member shall be liable under a judgment, decree or
order of a court, or in any other manner, except as agreed to by any such
Member, for the indebtedness or any other obligations or liabilities of the
Company or liable, responsible or accountable in damages to the Company or its
Members for breach of fiduciary duty as a Member, for any acts performed within
the scope of the authority conferred on it by this Agreement, or for its failure
or refusal to perform any acts except those expressly required by or pursuant to
the terms of this Agreement, or for any debt or loss in connection with the
affairs of the Company, except as required by the Act.
 
6.02 Return of Distributions.  A Member will be obligated to return any
distribution from the Company only as provided by applicable law.
 
6.03 Priority and Return of Capital.  Except as may be provided in this
Agreement, no Member shall have priority over any other Member, either as to the
return of Capital

 
9

--------------------------------------------------------------------------------

 
 
Contributions or as to profits, losses or distributions; provided that this
Section shall not apply to loans (as distinguished from Capital Contributions)
that a Member has made to the Company.
 
6.04 Competition.  Except as otherwise expressly provided in this Agreement and
notwithstanding any duty otherwise existing at law or in equity, each Member may
engage in or possess an interest in any other business venture or ventures,
including any activity that is competitive with the Company without offering any
such opportunity to the Company, and neither the Company nor the other Member
shall have any rights in or to such venture or ventures or activity or the
income or profits derived therefrom.
 
6.05 Admission of Additional Members.  The Company shall not admit additional
Members without the prior written consent of all of the Members.
 
6.06 Resignation.  Without the prior approval of all other Members, no Member
may resign from the Company.
 
6.07 Indemnification.  To the extent permitted by law, the Company shall (to the
extent of the assets of the Company) indemnify, defend and hold harmless each
Member and each officer, employee, director, manager or equivalent thereof, and
the general partner and each officer, employee, director, manager or equivalent
thereof of the general partner, of such Member from and against all losses,
expenses, claims or liabilities, including reasonable attorneys’ fees and
disbursements, arising out of or in connection with the indebtedness or any
other obligation or liabilities of the Company, other than losses, expenses,
claims or liabilities of such indemnified Member which result from a violation
in any material respect of any of the provisions of this Agreement or fraud,
willful misconduct, gross negligence or misappropriation of funds.  The
foregoing indemnity expressly includes an indemnity with respect to the
negligence (excluding the gross negligence) of a Member.
 
ARTICLE 7
MEETINGS OF MEMBERS
 
7.01 Meetings.  Meetings of the Members, for any purpose or purposes, unless
otherwise prescribed by law, may be called by the Chairman of the Board of
Directors or the President of the Company or by any Member.  The chairperson at
any meeting shall be designated by the Chairman of the Board of Directors or the
President of the Company.
 
7.02 Place of Meetings.  Meetings of the Members shall be held at the principal
place of business of the Company or at such other place as may be designated by
the Chairman of the Board of Directors or the President of the Company.
 
7.03 Notice of Meetings.  Except as provided in Section 7.04, written notice
stating the place, day and hour of the meeting and the purpose or purposes for
which the meeting is called shall be sent not less than five days before the
date of the meeting, either personally, by facsimile or by mail, by or at the
direction of the person calling the meeting, to each Member.
 
7.04 Meeting of All Members.  If all of the Members shall meet at any time and
place and consent to the holding of a meeting at such time and place, such
meeting shall be valid without call or notice, and at such meeting any lawful
action may be taken.


 
10

--------------------------------------------------------------------------------

 
 
7.05 Action by Members Without a Meeting.  Action required or permitted to be
taken at a meeting of Members may be taken without a meeting if the action is
evidenced by one or more written consents describing the action taken, signed by
all Members and delivered to the Secretary or any Assistant Secretary of the
Company for inclusion in the minutes or for filing with the Company
records.  Action taken under this Section is effective when all Members have
signed the consent, unless the consent specifies a different effective date.
 
7.06 Waiver of Notice.  When any notice is required to be given to any Member, a
waiver thereof in writing signed by the Person entitled to such notice, whether
before, at or after the time stated therein, shall be equivalent to the giving
of such notice.
 
7.07 Delegation to Board.  Except as may be otherwise specifically provided in
this Agreement or the Act, the Members agree that they shall act solely through
the mechanisms provided herein relating to the appointment and authority of the
Board of Directors.
 
7.08 Voting and Special Voting Rights of the Members. Except as may be otherwise
specifically provided in this Agreement or the Act, the Members agree that the
following actions requiring a vote of the Members shall require the vote of the
Members as follows:
 
          (a) The Members shall be entitled to vote on the election of Directors
as set forth in Sections 8.01(b) and (e).
 
          (b) The vote and approval by all of the Members shall be required
(i) to amend or restate this Agreement (as also provided in Section 15.04), or
to repeal or adopt a new limited liability company agreement, or to amend or
restate the Organizational Certificate, (ii) to increase or decrease the number
of Directors constituting the Board pursuant to Section 8.01, (iii) to approve a
fundamental business transaction by the Company (including, without limitation,
the sale of all or substantially all of the assets of the Company, or to approve
or adopt any merger or consolidation as described in Section 18-209(b) of the
Act, (iv) to approve an action that would make it impossible for the Company to
carry out the ordinary business of the Company, (v)  for the Company to approve
or permit the issuance of any equity securities (or any securities convertible,
exercisable or exchangeable into any equity securities) by any subsidiary of the
Company to any Person other than direct or indirect wholly owned subsidiaries of
the Company, or (vi) for the Company to approve or permit any repurchases or
redemptions of any equity interest of the Company or its subsidiaries (other
than of equity interests of its Subsidiaries by the Company or by direct or
indirect wholly owned Subsidiaries of the Company).
 
          (c) The vote of the Members holding a majority of the voting interest
shall be required for any other matters under the Act requiring the vote of a
majority of the Members.
 
ARTICLE 8
MANAGEMENT
 
8.01 Management by Board of Directors.
 
          (a) Generally.  Subject to any limitations and powers reserved to the
Members under this Agreement, the business and affairs of the Company shall be
fully vested in, and managed by, a board of managers (the “Board of Directors”
or “Board”) and subject to the


 
11

--------------------------------------------------------------------------------

 
 
discretion of the Board, officers elected pursuant to this Article 8.  The
Directors and officers shall collectively constitute “managers” of the Company
within the meaning of the Act.  Except as otherwise provided in this Agreement,
the authority and functions of the Board, on the one hand, and of the officers,
on the other hand, shall be identical to the authority and functions of the
board of directors and officers, respectively, of a corporation organized under
the General Corporation Law of the State of Delaware.  The officers shall be
vested with such powers and duties as are set forth in this Article 8 and as are
specified by the Board.  Accordingly, except as otherwise specifically provided
in this Agreement, the business and affairs of the Company shall be managed
under the direction of the Board, and the day-to-day activities of the Company
shall be conducted on the Company’s behalf by the officers who shall be agents
of the Company.
 
(b) Number; Qualification; Tenure.  The number of Directors constituting the
initial Board of Directors shall be four.  The number of Directors constituting
the Board of Directors may be increased or decreased from time to time by
resolution of the Members.  Except as provided in Section 8.01(e) hereof,
Directors shall be elected by the Members holding a plurality of the Member
Interests, and each Director so elected shall hold office for the full term to
which he shall have been elected and until his successor is duly elected and
qualified, or until his earlier death, resignation or removal.  Any Director may
resign at any time upon notice to the Company.  A Director need not be a Member
of the Company or a resident of the State of Delaware.
 
(c) Regular Meetings.  Regular quarterly and annual meetings of the Board shall
be held at such time and place as shall be designated from time to time by
resolution of the Board.  Notice of such regular quarterly and annual meetings
shall not be required.
 
(d) Special Meetings.  Special meetings of the Board of Directors may be held at
any time, whenever called by the Chairman of the Board of Directors, the
President of the Company or a majority of Directors then in office, at such
place or places within or without the State of Delaware as may be stated in the
notice of the meeting.  Notice of the time and place of a special meeting must
be given by the person or persons calling such meeting at least twenty-four (24)
hours, before the special meeting.  The attendance of a Director at any meeting
shall constitute a waiver of notice of such meeting, except where a Director
attends a meeting for the sole purpose of objecting to the transaction of any
business because the meeting is not lawfully called or convened.  Neither the
business to be transacted at, nor the purpose of, any special meeting of the
Board of Directors need be specified in the notice or waiver of notice of such
meeting.
 
(e) Term; Resignation; Vacancies; Removal.  Each Director shall hold office
until his successor is appointed and qualified or until his earlier resignation
or removal.  Any Director may resign at any time upon written notice to the
Board, the Chairman of the Board, to the Chief Executive Officer or to any other
Officer.  Such resignation shall take effect at the time specified therein, and
unless otherwise specified therein no acceptance of such resignation shall be
necessary to make it effective.  Vacancies and newly created directorships
resulting from any increase in the authorized number of Directors or from any
other cause shall be filled by an affirmative vote of a majority of the
remaining Directors then in office, though less than a quorum, or by a sole
remaining Director, and each Director so elected shall hold office for the
remainder of the full term in which the new directorship was created or the
vacancy occurred and


 
12

--------------------------------------------------------------------------------

 
 
until such Director’s successor is duly elected and qualified, or until his
earlier death, resignation or removal.  Any Director may be removed, with or
without cause, by a majority of the Members at any time, and the vacancy in the
Board caused by any such removal shall be filled by a majority of the Members.
 
(f) Quorum; Required Vote for Action.  Except as may be otherwise specifically
provided by law or this Agreement, at all meetings of the Board of Directors a
majority of the whole Board of Directors shall constitute a quorum for the
transaction of business.  The vote of a majority of the Directors present at any
meeting of the Board of Directors at which there is a quorum shall be the act of
the Board of Directors.  If a quorum shall not be present at any meeting of the
Board of Directors, the Directors present thereat may adjourn the meeting from
time to time, without notice other than announcement at the meeting, until a
quorum shall be present.
 
(g) Committees.  The Board of Directors may, by resolution passed by a majority
of the whole Board of Directors, designate one or more committees, each
committee to consist of one or more of the Directors of the Company.  The Board
of Directors may designate one or more Directors as alternate members of any
committee, who may replace any absent or disqualified member at any meeting of
the committee.  In the absence or disqualification of a member of a committee,
and in the absence of a designation by the Board of Directors of an alternate
member to replace the absent or disqualified member, the member or members
thereof present at any meeting and not disqualified from voting, whether or not
he, she or they constitute a quorum, may unanimously appoint another member of
the Board of Directors to act at the meeting in place of any absent or
disqualified member.  Any committee, to the extent provided in the resolution of
the Board of Directors establishing such committee, shall have and may exercise
all the powers and authority of the Board of Directors in the management of the
business and affairs of the Company, and may authorize the seal of the Company
to be affixed to all papers which may require it.  Each committee shall keep
regular minutes and report to the Board of Directors when required.
 
The designation of any such committee and the delegation thereto of authority
shall not operate to relieve the Board of Directors, or any member thereof, of
any responsibility imposed upon it or him by law, nor shall such committee
function where action of the Board of Directors is required under applicable
law.  The Board of Directors shall have the power at any time to change the
membership of any such committee and to fill vacancies in it.  A majority of the
members of any such committee shall constitute a quorum.  Each such committee
may elect a chairman and appoint such subcommittees and assistants as it may
deem necessary.  Except as otherwise provided by the Board of Directors,
meetings of any committee shall be conducted in the same manner as the Board of
Directors conducts its business pursuant to this Agreement, as the same shall
from time to time be amended.  Any member of any such committee elected or
appointed by the Board of Directors may be removed by the Board of Directors
whenever in its judgment the best interests of the Company will be served
thereby, but such removal shall be without prejudice to the contract rights, if
any, of the person so removed.  Election or appointment of a member of a
committee shall not of itself create contract rights.


 
13

--------------------------------------------------------------------------------

 
 
8.02 Officers.
 
(a) Generally.  The officers of the Company shall be appointed by the Board of
Directors.  Unless provided otherwise by resolution of the Board of Directors,
the Officers shall have the titles, power, authority and duties described below
in this Section 8.02.
 
(b) Titles and Number.  The Officers of the Company shall be the Chairman of the
Board (unless the Board of Directors provides otherwise), the Chief Executive
Officer, the President, any and all Vice Presidents (including any Vice
Presidents who may be designated as Executive Vice President or Senior Vice
President), the Secretary, the Chief Financial Officer, any Treasurer and any
and all Assistant Secretaries and Assistant Treasurers and the General
Counsel.  There shall be appointed from time to time such Vice Presidents,
Secretaries, Assistant Secretaries, Treasurers and Assistant Treasurers as the
Board of Directors may desire.  Any person may hold more than one office.
 
(c) Appointment and Term of Office.  The Officers shall be appointed by the
Board of Directors at such time and for such term as the Board of Directors
shall determine.  Any Officer may be removed, with or without cause, only by the
Board of Directors.  Vacancies in any office may be filled only by the Board of
Directors.
 
(d) Chairman of the Board.  The Chairman of the Board shall preside at all
meetings of the Board of Directors and he shall be a non-executive unless and
until other executive powers and duties are assigned to him from time to time by
the Board of Directors.
 
(e) Chief Executive Officer.  Subject to the limitations imposed by this
Agreement, any employment agreement, any employee plan or any determination of
the Board of Directors, the Chief Executive Officer, subject to the direction of
the Board of Directors, shall be the chief executive officer of the Company and
shall be responsible for the management and direction of the day-to-day business
and affairs of the Company, its other Officers, employees and agents, shall
supervise generally the affairs of the Company and shall have full authority to
execute all documents and take all actions that the Company may legally
take.  In the absence of the Chairman of the Board, the Chief Executive Officer
shall preside at all meetings (should he be a director) of the Board of
Directors.  The Chief Executive Officer shall exercise such other powers and
perform such other duties as may be assigned to him by this Agreement or the
Board of Directors, including any duties and powers stated in any employment
agreement approved by the Board of Directors.
 
(f) President.  Subject to the limitations imposed by this Agreement, any
employment agreement, any employee plan or any determination of the Board of
Directors, the President, subject to the direction of the Board of Directors,
shall be the chief executive officer of the Company in the absence of a Chief
Executive Officer and shall be responsible for the management and direction of
the day-to-day business and affairs of the Company, its other Officers,
employees and agents, shall supervise generally the affairs of the Company and
shall have full authority to execute all documents and take all actions that the
Company may legally take.  The President shall preside at all meetings of the
Members and, in the absence of the Chairman of the Board and a Chief Executive
Officer, the President shall preside at all meetings (should he be a director)
of the Board of Directors.  The President shall exercise such other
 
 
14

--------------------------------------------------------------------------------

 
 
powers and perform such other duties as may be assigned to him by this Agreement
or the Board of Directors, including any duties and powers stated in any
employment agreement approved by the Board of Directors.
 
(g) Vice Presidents.  In the absence of a Chief Executive Officer and the
President, each Vice President (including any Vice Presidents designated as
Executive Vice President or Senior Vice President) appointed by the Board of
Directors shall have all of the powers and duties conferred upon the President,
including the same power as the President to execute documents on behalf of the
Company.  Each such Vice President shall perform such other duties and may
exercise such other powers as may from time to time be assigned to him by the
Board of Directors or the President.
 
(h) Secretary and Assistant Secretaries.  The Secretary shall record or cause to
be recorded in books provided for that purpose the minutes of the meetings or
actions of the Board of Directors, shall see that all notices are duly given in
accordance with the provisions of this Agreement and as required by law, shall
be custodian of all records (other than financial), shall see that the books,
reports, statements, certificates and all other documents and records required
by law are properly kept and filed, and, in general, shall perform all duties
incident to the office of Secretary and such other duties as may, from time to
time, be assigned to him by this Agreement, the Board of Directors or the
President.  The Assistant Secretaries shall exercise the powers of the Secretary
during that Officer’s absence or inability or refusal to act.
 
(i) Chief Financial Officer.  The Chief Financial Officer shall keep and
maintain, or cause to be kept and maintained, adequate and correct books and
records of account of the Company.  He shall receive and deposit all moneys and
other valuables belonging to the Company in the name and to the credit of the
Company and shall disburse the same and only in such manner as the Board of
Directors or the appropriate Officer of the Company may from time to time
determine.  He shall render to the Board of Directors and the Chief Executive
Officer, whenever any of them request it, an account of all his transactions as
Chief Financial Officer and of the financial condition of the Company, and shall
perform such further duties as the Board of Directors or the Chief Executive
Officer may require.  The Chief Financial Officer shall have the same power as
the Chief Executive Officer to execute documents on behalf of the Company.
 
(j) Treasurer and Assistant Treasurers.  The Treasurer shall have such duties as
may be specified by the Chief Financial Officer in the performance of his
duties.  The Assistant Treasurers shall exercise the power of the Treasurer
during that Officer’s absence or inability or refusal to act.  Each of the
Assistant Treasurers shall possess the same power as the Treasurer to sign all
certificates, contracts, obligations and other instruments of the Company.  If
no Treasurer or Assistant Treasurer is appointed and serving or in the absence
of the appointed Treasurer and Assistant Treasurer, the Senior Vice President,
or such other Officer as the Board of Directors shall select, shall have the
powers and duties conferred upon the Treasurer.
 
(k) General Counsel.  The General Counsel subject to the discretion of the Board
of Directors, shall be responsible for the management and direction of the
day-to-day legal affairs of the Company.  The General Counsel shall perform such
other duties and may exercise such other powers as may from time to time be
assigned to him by the Board of Directors or the President.
 
 
15

--------------------------------------------------------------------------------

 
 
(l) Powers of Attorney.  The Company may grant powers of attorney or other
authority as appropriate to establish and evidence the authority of the Officers
and other persons.
 
(m) Delegation of Authority.  Unless otherwise provided by resolution of the
Board of Directors, no Officer shall have the power or authority to delegate to
any person such Officer’s rights and powers as an Officer to manage the business
and affairs of the Company.
 
(n) Officers.  The Board of Directors shall appoint Officers of the Company to
serve from the date of such appointment until the death, resignation or removal
by the Board of Directors with or without cause of such officer.
 
8.03 Duties of Officers and Directors.  Except as otherwise specifically
provided in this Agreement, the duties and obligations owed to the Company and
to the Board of Directors by the Officers of the Company and by members of the
Board of Directors of the Company shall be the same as the respective duties and
obligations owed to a corporation organized under the Delaware General
Corporation Law by its officers and directors, respectively.
 
8.04 Compensation.  The members of the Board of Directors who are neither
Officers nor employees of the Company shall be entitled to compensation as
directors and committee members as approved by the Board and shall be reimbursed
for out-of-pocket expenses incurred in connection with attending meetings of the
Board of Directors or committees thereof.
 
8.05 Indemnification.
 
(a) To the fullest extent permitted by Law but subject to the limitations
expressly provided in this Agreement, each Indemnitee (as defined below) shall
be indemnified and held harmless by the Company from and against any and all
losses, claims, damages, liabilities (joint or several), expenses (including
reasonable legal fees and expenses), judgments, fines, penalties, interest,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any such person may be involved, or is threatened to be involved, as a
party or otherwise, by reason of such person’s status as (i) a present or former
member of the Board of Directors or any committee thereof, (ii) a present or
former Member, (iii) a present or former Officer, or (iv) a Person serving at
the request of the Company in another entity in a similar capacity as that
referred to in the immediately preceding clauses (i) or (iii), provided, that
the Person described in the immediately preceding clauses (i), (ii), (iii) or
(iv) (“Indemnitee”) shall not be indemnified and held harmless if there has been
a final and non- appealable judgment entered by a court of competent
jurisdiction determining that, in respect of the matter for which the Indemnitee
is seeking indemnification pursuant to this Section 8.05, the Indemnitee acted
in bad faith or engaged in fraud, willful misconduct or, in the case of a
criminal matter, acted with knowledge that the Indemnitee’s conduct was
unlawful.  Any indemnification pursuant to this Section 8.05 shall be made only
out of the assets of the Company.
 
(b) To the fullest extent permitted by law, expenses (including reasonable legal
fees and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 8.05(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or

 
16

--------------------------------------------------------------------------------

 
 
proceeding upon receipt by the Company of an undertaking by or on behalf of the
Indemnitee to repay such amount if it shall be determined that the Indemnitee is
not entitled to be indemnified as authorized in this Section 8.05.
 
(c) The indemnification provided by this Section 8.05 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement, as
a matter of law or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity, and shall continue as to
an Indemnitee who has ceased to serve in such capacity.
 
(d) The Company may purchase and maintain insurance, on behalf of the members of
the Board of Directors, the Officers and such other persons as the Board of
Directors shall determine, against any liability that may be asserted against or
expense that may be incurred by such person in connection with the Company’s
activities, regardless of whether the Company would have the power to indemnify
such person against such liability under the provisions of this Agreement.
 
(e) For purposes of this Section 8.05, the Company shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of such Indemnitee’s duties to the
Company also imposes duties on, or otherwise involves services by, the
Indemnitee to the plan or participants or beneficiaries of the plan; excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute “fines” within the meaning of
Section 8.05(a); and action taken or omitted by the Indemnitee with respect to
an employee benefit plan in the performance of such Indemnitee’s duties for a
purpose reasonably believed by such Indemnitee to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is in, or not opposed to, the best interests of the Company.
 
(f) In no event may an Indemnitee subject any Members of the Company to personal
liability by reason of the indemnification provisions of this Agreement.
 
(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 8.05 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
 
(h) The provisions of this Section 8.05 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.
 
(i) No amendment, modification or repeal of this Section 8.05 or any provision
hereof shall in any manner terminate, reduce or impair either the right of any
past, present or future Indemnitee to be indemnified by the Company or the
obligation of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 8.05 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such

 
17

--------------------------------------------------------------------------------

 
 
amendment, modification or repeal, regardless of when such claims may arise or
be asserted, and such Person became an Indemnitee hereunder prior to such
amendment, modification or repeal.
 
(j) THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION 8.05 ARE
INTENDED BY THE PARTIES TO APPLY EVEN IF SUCH PROVISIONS HAVE THE EFFECT OF
EXCULPATING THE INDEMNITEE FROM LEGAL RESPONSIBILITY FOR THE CONSEQUENCES OF
SUCH PERSON’S NEGLIGENCE, FAULT OR OTHER CONDUCT.
 
8.06 Liability of Indemnitees.
 
(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Company, the Members or
any other Person for losses sustained or liabilities incurred as a result of any
act or omission of an Indemnitee unless there has been a final and
non-appealable judgment entered in a court of competent jurisdiction determining
that, in respect of the matter in question, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee’s conduct was criminal.
 
(b) Subject to its obligations and duties as set forth in this Article 8, the
Board of Directors and any committee thereof may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through the Company’s Officers or agents, and
neither the Board of Directors nor any committee thereof shall be responsible
for any misconduct or negligence on the part of any such Officer or agent
appointed by the Board of Directors or any committee thereof in good faith.
 
(c) Any amendment, modification or repeal of this Section 8.06 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on liability under this Section 8.06 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may be asserted.
 
ARTICLE 9
ACCOUNTING METHOD, PERIOD, RECORDS AND REPORTS
 
9.01 Accounting Method.  The books and records of account of the Company shall
be maintained in accordance with the accrual method of accounting.
 
9.02 Accounting Period.  The Company’s accounting period shall be the fiscal
year.
 
9.03 Records, Audits and Reports.  At the expense of the Company, the Board of
Directors shall maintain books and records of account of all operations and
expenditures of the Company.

 
9.04 Inspection.  The books and records of account of the Company shall be
maintained at the principal place of business of the Company or such other
location as shall be


 
18

--------------------------------------------------------------------------------

 
 
determined by the Board of Directors and shall be open to inspection by the
Members at all reasonable times during any business day.
 
ARTICLE 10
TAX MATTERS


10.01 Tax Returns.  The Board shall cause to be prepared and filed all necessary
federal and state income tax returns for the Company, including making the
elections described in Section 10.02.  Each Member shall furnish to the Board
all pertinent information in its possession relating to Company operations that
is necessary to enable the Company’s income tax returns to be prepared and
filed.


10.02 Tax Elections.  The Company shall make the following elections on the
appropriate tax returns:
 
(a) to adopt a fiscal year ending on December 31 of each year;
 
(b) to adopt the accrual method of accounting and to keep the Company’s books
and records on the income-tax method;
 
(c) to adjust the basis of Company properties pursuant to section 754 of the
Code; and
 
(d) any other election the Board may deem appropriate and in the best interests
of the Members.
 
Neither the Company nor any Member may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state law.


10.03 Tax Matters Partner.  DEP OLP shall be the “tax matters partner” of the
Company pursuant to section 6231(a)(7) of the Code.  Tax matters partner shall
take such action as may be necessary to cause each Member to become a “notice
partner” within the meaning of section 6223 of the Code.  The tax matters
partner shall inform each Member of all significant matters that may come to its
attention in its capacity as tax matters partner by giving notice on or before
the fifth Business Day after becoming aware of the matter and, within that time,
shall forward to each Member copies of all significant written communications it
may receive in that capacity.
 
ARTICLE 11
RESTRICTIONS ON TRANSFERABILITY
 
11.01 Transfer Restrictions.  Except as set forth in Article 4 of the Omnibus
Agreement, no Member shall be permitted to sell, assign, transfer or otherwise
dispose of, or mortgage, hypothecate or otherwise encumber, or permit or suffer
any encumbrance of, all or any portion of its Member Interest without the prior
written consent of all other Members (which consent may be withheld in the sole
discretion of such Members).

 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 12
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
 
12.01 Maintenance of Books.
 
(a) The Board of Directors shall keep or cause to be kept at the principal
office of the Company or at such other location approved by the Board of
Directors complete and accurate books and records of the Company, supporting
documentation of the transactions with respect to the conduct of the Company’s
business and minutes of the proceedings of the Board of Directors and any other
books and records that are required to be maintained by applicable Law.
 
(b) The books of account of the Company shall be maintained on the basis of a
fiscal year that is the calendar year and on an accrual basis in accordance with
generally accepted accounting principles, consistently applied, except that the
capital accounts of the Members shall be maintained in accordance with Section
4.05.
 
12.02 Reports.  The Board of Directors shall cause to be prepared and delivered
to each Member such reports, forecasts, studies, budgets and other information
as the Members may reasonably request from time to time.
 
12.03 Bank Accounts.  Funds of the Company shall be deposited in such banks or
other depositories as shall be designated from time to time by the Board of
Directors.  All withdrawals from any such depository shall be made only as
authorized by the Board of Directors and shall be made only by check, wire
transfer, debit memorandum or other written instruction.
 
12.04 Tax Statements.  The Company shall use reasonable efforts to furnish,
within 90 Days of the close of each taxable year of the Company, estimated tax
information reasonably required by the Members for federal and state income tax
reporting purposes.
 
ARTICLE 13
DISSOLUTION, WINDING-UP AND TERMINATION
 
13.01 Dissolution.
 
(a) The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following events (each a “Dissolution Event”):
 
(i) the unanimous consent of the Members in writing;
 
(ii) the entry of a decree of judicial dissolution of the Company under Section
18-802 of the Act;
 
(iii) at any time there are no Members of the Company, unless the Company is
continued in accordance with the Act or this Agreement.
 
(b) No other event shall cause a dissolution of the Company.

 
20

--------------------------------------------------------------------------------

 

(c) Upon the occurrence of any event that causes there to be no Members of the
Company, to the fullest extent permitted by law, the personal representative of
the last remaining Member is hereby authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such Member in the Company, agree in writing (i) to continue the Company and
(ii) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute Member of the Company, effective as of the
occurrence of the event that terminated the continued membership of such Member
in the Company.
 
(d) Notwithstanding any other provision of this Agreement, the Bankruptcy of a
Member shall not cause such Member to cease to be a member of the Company and,
upon the occurrence of such an event, the Company shall continue without
dissolution.
 
13.02 Winding-Up and Termination.
 
(a) On the occurrence of a Dissolution Event, the Board of Directors shall
select one or more Persons to act as liquidator.  The liquidator shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided herein and in the Act.  The costs of winding up shall be borne as a
Company expense.  Until final distribution, the liquidator shall continue to
operate the Company properties with all of the power and authority of the Board
of Directors.  The steps to be accomplished by the liquidator are as follows:
 
(i) as promptly as possible after dissolution and again after final winding up,
the liquidator shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities, and
operations through the last calendar day of the month in which the dissolution
occurs or the final winding up is completed, as applicable;
 
(ii) the liquidator shall discharge from Company funds all of the debts,
liabilities and obligations of the Company or otherwise make adequate provision
for payment and discharge thereof (including the establishment of a cash escrow
fund for contingent liabilities in such amount and for such term as the
liquidator may reasonably determine); and
 
(iii) all remaining assets of the Company shall be distributed to the Members as
follows:
 
(A) the liquidator may sell any or all Company property, including to Members,
and any resulting gain or loss from each sale shall be computed and allocated to
the capital accounts of the Members;
 
(B) with respect to all Company property that has not been sold, the fair market
value of that property shall be determined and the capital accounts of the
Members shall be adjusted to reflect the manner in which the unrealized income,
gain, loss, and deduction inherent in property that has not been reflected in
the capital accounts previously would be allocated among the Members if there
were a taxable disposition of that property for the fair market value of that
property on the date of distribution; and

 
21

--------------------------------------------------------------------------------

 


(C) Company property shall be distributed among the Members in accordance with
the positive capital account balances of the Members, as determined after taking
into account all capital account adjustments for the taxable year of the Company
during which the liquidation of the Company occurs (other than those made by
reason of this clause (iii)); and those distributions shall be made by the end
of the taxable year of the Company during which the liquidation of the Company
occurs (or, if later, 90 days after the date of the liquidation).
 
(b) The distribution of cash or property to a Member in accordance with the
provisions of this Section 13.02 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its share
of all the Company’s property and constitutes a compromise to which all Members
have consented within the meaning of Section 18-502(b) of the Act.  No Member
shall be required to make any Capital Contribution to the Company to enable the
Company to make the distributions described in this Section 13.02.
 
(c) On completion of such final distribution, the liquidator shall file a
Certificate of Cancellation with the Secretary of State of the State of Delaware
and take such other actions as may be necessary to terminate the existence of
the Company.
 
ARTICLE 14
MERGER
 
14.01 Authority.  The Company may merge or consolidate with one or more limited
liability companies, corporations, business trusts or associations, real estate
investment trusts, common law trusts or unincorporated businesses, including a
general partnership or limited partnership, formed under the laws of the State
of Delaware or any other jurisdiction, pursuant to a written agreement of merger
or consolidation (“Merger Agreement”) in accordance with this Article 14.
 
14.02 Procedure for Merger or Consolidation.  The merger or consolidation of the
Company pursuant to this Article 14 requires the prior approval of a majority
the Board of Directors and compliance with Section 14.03.  Upon such approval,
the Merger Agreement shall set forth:
 
(a) The names and jurisdictions of formation or organization of each of the
business entities proposing to merge or consolidate;
 
(b) The name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (“Surviving
Business Entity”);
 
(c) The terms and conditions of the proposed merger or consolidation;
 
(d) The manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or general or
limited partnership or limited liability company interests, rights, securities
or obligations of the Surviving Business Entity; and (i) if any general or
limited partnership or limited liability company interests, rights, securities
or obligations of any constituent business entity are not to be exchanged or
converted solely for, or into, cash, property or general or limited partnership
or limited liability company

 
22

--------------------------------------------------------------------------------

 
 
interests, rights, securities or obligations of the Surviving Business Entity,
the cash, property or general or limited partnership or limited liability
company interests, rights, securities or obligations of any general or limited
partnership, limited liability company, corporation, trust or other entity
(other than the Surviving Business Entity) which the holders of such interests,
rights, securities or obligations of the constituent business entity are to
receive in exchange for, or upon conversion of, their interests, rights,
securities or obligations and (ii) in the case of securities represented by
certificates, upon the surrender of such certificates, which cash, property or
general or limited partnership or limited liability company interests, rights,
securities or obligations of the Surviving Business Entity or any general or
limited partnership, limited liability company, corporation, trust or other
entity (other than the Surviving Business Entity), or evidences thereof, are to
be delivered;
 
(e) A statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership or limited liability company or other similar charter or governing
document) of the Surviving Business Entity to be effected by such merger or
consolidation;
 
(f) The effective time of the merger or consolidation, which may be the date of
the filing of the certificate of merger pursuant to Section 14.04 or a later
date specified in or determinable in accordance with the Merger Agreement
(provided, that if the effective time of the merger or consolidation is to be
later than the date of the filing of the certificate of merger or consolidation,
the effective time shall be fixed no later than the time of the filing of the
certificate of merger or consolidation and stated therein); and
 
(g) Such other provisions with respect to the proposed merger or consolidation
as are deemed necessary or appropriate by the Board of Directors.
 
14.03 Approval by Members of Merger or Consolidation.
 
(a) The Board of Directors, upon its approval of the Merger Agreement, shall
direct that the Merger Agreement be submitted to a vote of the Members, whether
at a meeting or by written consent.  A copy or a summary of the Merger Agreement
shall be included in or enclosed with the notice of a meeting or the written
consent.
 
(b) After approval by vote or consent of the Members, and at any time prior to
the filing of the certificate of merger or consolidation pursuant to Section
14.04, the merger or consolidation may be abandoned pursuant to provisions
therefor, if any, set forth in the Merger Agreement.
 
14.04 Certificate of Merger or Consolidation.  Upon the required approval by the
Board of Directors and the Members of a Merger Agreement, a certificate of
merger or consolidation shall be executed and filed with the Secretary of State
of the State of Delaware in conformity with the requirements of the Act.
 
14.05 Effect of Merger or Consolidation.
 
(a) At the effective time of the certificate of merger or consolidation:

 
23

--------------------------------------------------------------------------------

 
 
(i) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were property of
each constituent business entity;
 
(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;
 
(iii) all rights of creditors and all liens on or security interest in property
of any of those constituent business entities shall be preserved unimpaired; and
 
(iv) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity, and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
 
(b) A merger or consolidation effected pursuant to this Article 14 shall, to the
fullest extent legally permissible, not (i) be deemed to result in a transfer or
assignment of assets or liabilities from one entity to another having occurred
or (ii) require the Company (if it is not the Surviving Business Entity) to wind
up its affairs, pay its liabilities or distribute its assets as required under
Article 13 of this Agreement or under the applicable provisions of the Act.
 
ARTICLE 5
GENERAL PROVISIONS
 
15.01 Notices.  Except as expressly set forth to the contrary in this Agreement,
all notices, requests or consents provided for or permitted to be given under
this Agreement must be in writing and must be delivered to the recipient in
person, by courier or mail or by facsimile or other electronic transmission and
a notice, request or consent given under this Agreement is effective on receipt
by the Person to receive it; provided, however, that a facsimile or other
electronic transmission that is transmitted after the normal business hours of
the recipient shall be deemed effective on the next Business Day.  All notices,
requests and consents to be sent to a Member must be sent to or made at the
addresses given for that Member as that Member may specify by notice to the
other Members.  Any notice, request or consent to the Company must be given to
all of the Members.  Whenever any notice is required to be given by applicable
Law, the Organizational Certificate or this Agreement, a written waiver thereof,
signed by the Person entitled to notice, whether before or after the time stated
therein, shall be deemed equivalent to the giving of such notice.  Whenever any
notice is required to be given by Law, the Organizational Certificate or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.
 
15.02 Entire Agreement; Supersedure.  This Agreement constitutes the entire
agreement of the Members and their respective Affiliates relating to the subject
matter hereof

 
24

--------------------------------------------------------------------------------

 
 
and supersedes all prior contracts or agreements with respect to such subject
matter, whether oral or written.
 
15.03 Effect of Waiver or Consent.  Except as provided in this Agreement, a
waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations with respect to the
Company is not a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
with respect to the Company.  Except as provided in this Agreement, failure on
the part of a Person to complain of any act of any Person or to declare any
Person in default with respect to the Company, irrespective of how long that
failure continues, does not constitute a waiver by that Person of its rights
with respect to that default until the applicable statute-of-limitations period
has run.
 
15.04 Amendment or Restatement.  This Agreement may be amended or restated only
by a written instrument executed by all Members.
 
15.05 Binding Effect.  This Agreement is binding on and shall inure to the
benefit of the Members and their respective heirs, legal representatives,
successors and assigns.
 
15.06 Governing Law; Severability.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.  In the event
of a direct conflict between the provisions of this Agreement and (a) any
provision of the Organizational Certificate, or (b) any mandatory, non-waivable
provision of the Act, such provision of the Organizational Certificate or the
Act shall control.  If any provision of the Act provides that it may be varied
or superseded in the limited liability company agreement (or otherwise by
agreement of the members or managers of a limited liability company), such
provision shall be deemed superseded and waived in its entirety if this
Agreement contains a provision addressing the same issue or subject matter.  If
any provision of this Agreement or the application thereof to any Person or
circumstance is held invalid or unenforceable to any extent, (a) the remainder
of this Agreement and the application of that provision to other Persons or
circumstances is not affected thereby and that provision shall be enforced to
the greatest extent permitted by Law, and (b) the Members or Directors (as the
case may be) shall negotiate in good faith to replace that provision with a new
provision that is valid and enforceable and that puts the Members in
substantially the same economic, business and legal position as they would have
been in if the original provision had been valid and enforceable.
 
15.07 Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
 
15.08 Offset.  Whenever the Company is to pay any sum to any Member, any amounts
that a Member owes the Company may be deducted from that sum before payment.

 
25

--------------------------------------------------------------------------------

 


15.09 Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document.  All counterparts shall be construed together and constitute the same
instrument.
 
15.10 Execution of Additional Instruments.  Each Member hereby agrees to execute
such other and further statements of interest and holdings, designations, powers
of attorney and other instruments necessary to comply with any laws, rules or
regulations.
 
15.11 Severability.  If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.
 
15.12 Headings.  The headings in this Agreement are inserted for convenience
only and are in no way intended to describe, interpret, define or limit the
scope, extent or intent of this Agreement or any provision hereof.
 
[Signature Page Follows]

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.


 

   MEMBERS:

 
 

   DEP OPERATING PARTNERSHIP, L.P.

 
 

   By:  DEP OLPGP, LLC,             its general partner

 

       By:     /s/ W. Randall Fowler                                            
            W. Randall Fowler             President and Chief Executive Officer
       ENTERPRISE PRODUCTS OPERATING LLC        By: Enterprise Products OLPGP,
Inc.,             its managing member            By:   /s/ Richard H.
Bachmann                                                   Richard H. Bachmann  
        Executive Vice President, Chief Legal Officer           and Secretary

 
 
27

--------------------------------------------------------------------------------

 

Attachment I
 
Defined Terms
 
Act – the Delaware Limited Liability Company Act and any successor statute, as
amended from time to time.
 
Affiliate – with respect to any Person, each Person Controlling, Controlled by
or under common Control with such first Person.
 
Agreement – this Second Amended and Restated Limited Liability Company Agreement
of the Company, as the same may be amended, modified, supplemented or restated
from time to time.
 
Allocation Regulations means Treas. Reg. §§ 1.704-1(b), 1.704-2 and 1.704-3
(including any temporary regulations) as such regulations may be amended and in
effect from time to time and any corresponding provision of succeeding
regulations.
 
Bankruptcy or Bankrupt – with respect to any Person, that (a) such Person (i)
makes an assignment for the benefit of creditors; (ii) files a voluntary
petition in bankruptcy; (iii) is insolvent, or has entered against such Person
an order for relief in any bankruptcy or insolvency proceeding; (iv) files a
petition or answer seeking for such Person any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
Law; (v) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person in a proceeding of
the type described in subclauses (i) through (iv) of this clause (a); or (vi)
seeks, consents to or acquiesces in the appointment of a trustee, receiver or
liquidator of such Person or of all or any substantial part of such Person’s
properties; or (b) 120 Days have passed after the commencement of any proceeding
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Law, if the proceeding has not been
dismissed, or 90 Days have passed after the appointment without such Person’s
consent or acquiescence of a trustee, receiver or liquidator of such Person or
of all or any substantial part of such Person’s properties, if the appointment
is not vacated or stayed, or 90 Days have passed after the date of expiration of
any such stay, if the appointment has not been vacated.
 
Board of Directors or Board – Section 8.01.
 
Business Day – any Day other than a Saturday, a Sunday or a Day on which
national banking associations in the State of Texas are authorized or required
by Law to close.
 
Capital Contribution – with respect to any Member of the Company, the amount of
money and the initial Carrying Value of any property (other than money)
contributed to the Company by such Member.
 
Carrying Value means (a) with respect to property contributed to the Company,
the fair market value of such property at the time of contribution reduced (but
not below zero) by all depreciation, depletion (computed as a separate item of
deduction), amortization and cost

Attachment I-1


 
 

--------------------------------------------------------------------------------

 
 
recovery deductions charged to the Members’ capital accounts, (b) with respect
to any property whose value is adjusted pursuant to the Allocation Regulations,
the adjusted value of such property reduced (but not below zero) by all
depreciation and cost recovery deductions charged to the Partner’s capital
accounts and (c) with respect to any other Company property, the adjusted basis
of such property for federal income tax purposes, all as of the time of
determination.
 
Commencement Date – the first date on which an Expansion Project has become
operational and is placed into service.
 
Company – initial paragraph.
 
Control – shall mean the possession, directly or indirectly, of the power and
authority to direct or cause the direction of the management and policies of a
Person, whether through ownership or control of Voting Stock, by contract or
otherwise.
 
Contribution Agreement – Recitals.
 
Day – a calendar Day; provided, however, that, if any period of Days referred to
in this Agreement shall end on a Day that is not a Business Day, then the
expiration of such period shall be automatically extended until the end of the
first succeeding Business Day.
 
Delaware General Corporation Law – Title 8 of the Delaware Code, as amended from
time to time.
 
Director – each member of the Board of Directors elected as provided in Section
8.01.
 
Dispose, Disposing or Disposition means, with respect to any asset, any sale,
assignment, transfer, conveyance, gift, exchange or other disposition of such
asset, whether such disposition be voluntary, involuntary or by operation of
Law.
 
Dissolution Event – Section 13.01(a).
 
Effective Date – initial paragraph.
 
Enterprise Products LLC – Initial paragraph.
 
Existing Agreement – Recitals.
 
Expansion Capital Contribution – means additional Capital Contributions of cash
or property pursuant to an Expansion Cash Call in accordance with Section 4.02.
 
 Expansion Cash Call – Section 4.02(a).
 
Expansion Cash Flow – the net cash flow attributable to a particular Expansion
Project as determined under Section 5.02(b).
 
Attachment I-2
 
 

--------------------------------------------------------------------------------

 

Expansion Costs – Section 4.02(a).
 
Expansion Profits and Losses – the Profits and Losses attributable to a
particular Expansion Project as determined under Section 5.02(b)(ix).
 
Expansion Project – any expansion activities with respect to the Company’s
facilities, including without limitation, development of new pipelines,
processing, treatment and storage facilities, expansion of existing pipelines,
and the installation of new related piping and facilities; however, the
Haynesville Extension does not constitute an Expansion Project for the purposes
of this Agreement.
 
Expansion Sharing Ratio – Section 4.02(a).
 
Indemnitee – Section 8.05(a).
 
Initial Agreement – Recitals.
 
Initial Member – Enterprise Products LLC.
 
Law – any applicable constitutional provision, statute, act, code (including the
Code), law, regulation, rule, ordinance, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration or interpretative or advisory
opinion or letter of a governmental authority.
 
Liability – any liability or obligation, whether known or unknown, asserted or
unasserted, absolute or contingent, matured or unmatured, conditional or
unconditional, latent or patent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due.
 
Member – any Person executing this Agreement as of the date of this Agreement as
a member or hereafter admitted to the Company as a member as provided in this
Agreement, but such term does not include any Person who has ceased to be a
member in the Company.
 
Membership Interest – with respect to any Member, (a) that Member’s status as a
Member; (b) that Member’s share of the income, gain, loss, deduction and credits
of, and the right to receive distributions from, the Company; (c) all other
rights, benefits and privileges enjoyed by that Member (under the Act, this
Agreement, or otherwise) in its capacity as a Member; and (d) all obligations,
duties and liabilities imposed on that Member (under the Act, this Agreement or
otherwise) in its capacity as a Member, including any obligations to make
Capital Contributions.
 
Merger Agreement – Section 14.01.
 
MLP – Recitals.
 
Officers – any person elected as an officer of the Company as provided in
Section 8.02(a), but such term does not include any person who has ceased to be
an officer of the Company.
 
Omnibus Agreement – means the Omnibus Agreement between Enterprise Products

Attachment I-3
 
 

--------------------------------------------------------------------------------

 
 
LLC, DEP Holdings, LLC, MLP, DEP OLPGP, LLC, DEP OLP, Enterprise Lou-Tex
Propylene Pipeline L.P., Sabine Propylene Pipeline L.P., Mont Belvieu Caverns,
LLC, South Texas NGL Pipelines, LLC and the Company, dated February 5, 2007, as
amended or restated from time to time.
 
Organizational Certificate – Section 2.01.
 
Person – a natural person, partnership (whether general or limited), limited
liability company, governmental entity, trust, estate, association, corporation,
venture, custodian, nominee or any other individual or entity in its own or any
representative capacity.
 
Profits and Losses – means for each taxable year of the Company an amount equal
to the Company’s taxable income or loss for such year as determined for federal
income tax purposes in accordance with the accounting method and rules used by
the Company and in accordance with Section 703(a) of the Code (for such purpose,
all items of income, gain, loss or deduction required to be separately stated
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), subject to the following modifications:


(a) All fees and other expenses incurred by the Company to promote the sale of
(or to sell) any interest that can neither be deducted nor amortized under
Section 709 of the Code, if any, shall, for purposes of Capital Account
maintenance, be treated as an item of deduction at the time such fees and other
expenses are required;


(b) Except as otherwise provided in Treas. Reg. § 1.704-1(b)(2)(iv)(m), the
computation of all items of income, gain, loss and deduction shall be made
without regard to any election under Section 754 of the Code which may be made
by the Company;


(c) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses shall be added to
such taxable income or loss;


(d) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treas.
Reg. § 1.704-1(b)(2)(iv)(i), and not otherwise taken into account, shall be
subtracted from such taxable income or loss;


(e) With respect to Company property which, in conformity with Treasury
Regulations, has a book value greater than or less than its adjusted tax basis,
“Profits” and “Losses” of the Company shall be determined by reference to the
depreciation and amortization deduction, if any, allowable with respect to such
property as computed for book purposes (and not for tax purposes), as determined
pursuant to Treas. Reg. § 1.704-1(b)(2)(iv)(g), and by the gain or loss
attributable to such property as computed for book purposes (and not for tax
purposes), by reference to such property’s adjusted book value; and


(f) Notwithstanding any other provision of this definition, any items which are
specially allocated to the Members pursuant to Sections 5.01(b) or (c) hereof
shall not be taken into account in computing Profits or Losses.

Attachment I-4
 
 

--------------------------------------------------------------------------------

 
 
Regulatory Allocations – Section 5.01(b)(viii).
 
Sharing Ratio – subject in each case to adjustments in accordance with this
Agreement or in connection with Dispositions of Membership Interests, (a) in the
case of a Member executing this Agreement as of the date of this Agreement or a
Person acquiring such Member’s Membership Interest, the percentage specified for
that Member as its Sharing Ratio on Exhibit A, and (b) in the case of Membership
Interests issued pursuant to Section 3.02, the Sharing Ratio established
pursuant thereto; provided, however, that the total of all Sharing Ratios shall
always equal 100%.
 
Surviving Business Entity – Section 14.02(b).
 
Voting Stock – with respect to any Person, equity interests in such Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of, or otherwise appoint, directors (or Persons with
management authority performing similar functions) of such Person.
 
Withdraw, Withdrawing and Withdrawal – the withdrawal, resignation or retirement
of a Member from the Company as a Member.

Attachment I-5
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 


 
Name and Address of Member
Sharing Ratio
DEP Operating Partnership, L.P.
1100 Louisiana Street, 10th Floor
Houston, Texas 77002
66%
Enterprise Products Operating LLC
1100 Louisiana Street, 10th Floor
Houston, Texas 77002
34%

 
 
Exhibit A-1
 
 

--------------------------------------------------------------------------------

 
